Per Curiam.

Having thoroughly reviewed the record, this court concurs that respondent violated DR 6-101 (A)(3), 7-101(A)(l), 7401(A)(2), 7401(A)(3), and Gov. Bar R. V(5). However, in light of respondent’s admitted alcoholism and his stated desire to obtain treatment for it, we believe the board’s recommendation to be in*174appropriate under the circumstances. Accordingly, we order that respondent be suspended from the practice of law in Ohio for two years, but that eighteen months of this penalty be suspended so that, if a monitor of his progress recommends same, respondent may be readmitted after six months. However, even if respondent is successful in being readmitted after this initial six-month period, his performance must still be monitored for the remainder of the two-year suspension. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.